NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ZHENFA DU,                                      No.    14-72478

                Petitioner,                     Agency No. A087-808-712

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 21, 2019**

Before: THOMAS, Chief Judge, FRIEDLAND and BENNETT, Circuit Judges.

      Zhenfa Du, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under 8

U.S.C. § 1252. We review for substantial evidence the agency’s factual findings.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir. 2014). We deny the

petition for review.

      Substantial evidence supports the agency’s determination that even if Du

were assumed to be credible, the harm Du suffered in China did not rise to the

level of persecution. See Gu v. Gonzales, 454 F.3d, 1014, 1019-21 (9th Cir. 2006)

(brief detention, beating and interrogation did not compel a finding of past

persecution). Substantial evidence also supports the agency’s determination that

Du did not establish a well-founded fear of future persecution. See id. at 1022

(petitioner failed to present “compelling, objective evidence demonstrating a well-

founded fear of persecution”). Thus, his asylum claim fails.

      In this case, because Du failed to establish eligibility for asylum, he did not

establish eligibility for withholding of removal. See Zehatye v. Gonzales, 453 F.3d
1182, 1190 (9th Cir. 2006). Thus, his withholding of removal claim fails.

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Du failed to show it is more likely than not that he would be tortured by or

with the consent or acquiescence of the government. See Aden v. Holder, 589 F.3d
1040, 1047 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.

                                          2                                    14-72478